DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Jan, 2021 has been entered. 

Election/Restrictions
Applicant elected group I (methods of treatment) of lung cancer with 2,2’-dithio-bis-ethane sulfonate with kinase inhibitors without traverse in the reply filed on 6 Sept, 2017.

Claims Status
Claims 3, 4, 7, 8, 11-13, 15-25, 27-46, 48, 50-64, 66, 67, 69-73, 75-78, 80-84, 86, 87, 91, 93-99, 101, 104, 109, 111-116, 118, and 122 are pending.
Claims 19, 73, 111, 113, 114, and 122 have been amended.
Claims 3, 4, 7, 8, 11-13, 15-18, 20-22, 24, 25, 27-46, 48, 50-64, 66, 67, 69-73, 76, 77, 80-84, 86, 87, 91, 93-99, 101, 104, 109, 112, 115, 116, and 118 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 111, 113, 114, 116, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (Clin. Cancer. Res. (2011) 17(8) 2081-2186) in view of Salgia (Semin. Oncol. (2009) 36 (2 suppl 1) ps52-s58), Hausheer (WO 2009113983) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  

Shaw et al discuss targeting the anaplastic lymphoma kinase in lung cancer (title).  This is a fusion protein arising from an inversion on the short arm of chromosome 2 joining EML4 to ALK (p2081, 2nd column, 2nd paragraph).  In non small cell lung cancer, this is strongly associated with non-smokers (p2083, 1st column, 3d paragraph).  The first targeted therapy for this kinase is crizotinib (p2083, 2nd column, 4th paragraph).  
The difference between this reference and the instant claims is that this reference does not discuss administration of dithio bis-ethane sulfonate salts, nor does it discuss a second aberrantly expressed protein.
Salgia discusses c-MET in lung cancer (title).  In NSCLC (the same cancer discussed by Shaw et al), the c-MET receptor tyrosine kinase is robustly overexpressed (2nd page, 2nd paragraph).  This reference teaches that the non-smokers with NSCLC described by Shaw et al have overexpression of c-MET, in addition to the ALK described by Shaw et al.
Hausheer et al discuss compositions for treatment of lung cancer and other medical conditions (title).  These compositions potentiate the anti-cancer activity of chemotherapeutic agents and increase patient survival time (p6, 6th paragraph).  Non-small cell lung carcinoma is specifically mentioned as an embodiment (p7, 3d paragraph), as well as non-smokers (p8, 2nd paragraph), essentially the same patient population that correlates with the EML4-ALK mutations of Shaw et al and the c-MET mutations of Salgia.  These compositions are 2, 2’-dithio-bis-ethane sulfonate, as well as salts (p15, 10th paragraph), with the disodium salt specifically mentioned (p32 3d paragraph).  This reference teaches the same compounds as the instant claims for potentiating chemotherapeutics and extending the lifetime of the same patients as described by Shaw et al.
Le Tourneau et al discuss phase 1 clinical trials (title).  The purpose of the phase I clinical trial is to determine the recommended dose and dose schedules of new drugs and/or drug combinations (abstract).  Various methods of optimizing these parameters are taught (table 2, p712, top of page).  This reference teaches standard methods of optimizing the dose and dose schedule of therapeutic compounds.
Therefore, it would be obvious to use the dithio-bis-ethane sulfonate in the patients of Shaw et al, to potentiate the activity of the chemotherapeutic of Shaw et al and extend the lifetime of the patients so treated.  As Hausheer discusses this as a general activity of these compounds, an artisan in this field would attempt this addition with a reasonable expectation of success.
Shaw et al discuss treatment of non-small cell lung cancer patients with EML4-ALK mutations, who tend to be non-smokers.  Salgia teaches that this population also has overexpression of c-MET.  Hausheer teaches using 2, 2’ dithio-bis-ethane sulfonate to potentiate chemotherapeutics, and specifically mentions this subpopulation of cancer patients.  Thus, the combination of references renders obvious claims, 111, 113, and 122.
Hausheer teaches the disodium salt of the sulfonate, rendering obvious claim 116.
Le Tourneau et al teaches optimizing the dose schedule, which would include which drug would be administered first.  Thus, the combination of references renders obvious claim 114.
response to applicant’s arguments:
	Applicant has provided no arguments with their request for continued examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 111, 113, 114, 116, and 120-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 14/675,607 (US 20160287539, previously cited) in view of Shaw et al (Clin. Cancer. Res. (2011) 17(8) 2081-2186, previously cited), Salgia (Semin. Oncol. (2009) 36 (2 suppl 1) ps52-s58), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720, previously cited).   While the competing claims have been abandoned, there is an active petition to revive the application.  
Competing claim 1 teaches using disodium 2, 2’ dithio bis ethane sulfonate to potentiate chemotherapeutics and reduce resistance, while competing claim 2 teaches lung cancer.
The difference between the competing claims and the instant claims is that the patient population is somewhat broader, and does not teach a secondary reference or predosing.
Shaw et al discuss targeting the anaplastic lymphoma kinase in lung cancer (title).  This is a fusion protein arising from an inversion on the short arm of chromosome 2 joining EML4 to ALK (p2081, 2nd column, 2nd paragraph).  In non small cell lung cancer, this is strongly associated with non-smokers (p2083, 1st column, 3d paragraph).  The first targeted therapy for this kinase is crizotinib (p2083, 2nd column, 4th paragraph).  This reference teaches a subset of patients of the competing claims that benefit from treatment with the kinase inhibitor crizotinib.
Salgia discusses c-MET in lung cancer (title).  In NSCLC (the same cancer discussed by Shaw et al), the c-MET receptor tyrosine kinase is robustly overexpressed (2nd page, 2nd paragraph).  This reference teaches that the non-smokers with NSCLC described by Shaw et al have overexpression of both ALK and c-MET.
Le Tourneau et al discuss phase 1 clinical trials (title).  The purpose of the phase I clinical trial is to determine the recommended dose and dose schedules of new drugs and/or drug combinations (abstract).  Various methods of optimizing these parameters are taught (table 2, p712, top of page).  This reference teaches standard methods of optimizing the dose and dose schedule of therapeutic compounds.
Therefore, it would be obvious to use the disodium 2, 2’ bis dithio ethane sulfonate of the competing claims with the crizotinib of Shaw et al to potentiate the therapeutic.  As the competing claims describe a general method and Shaw et al describe a subgenus, an artisan in this field would attempt this addition with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose and dose schedule, as discussed by Le Tourneau et al, to maximize the therapeutic benefit from these compounds.  As this is done for every therapy that reaches the clinic, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants have not challenged the validity of this rejection.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 23, 75, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims have been amended to include the steps of determining a patient’s smoking status, and testing for the various mutations.  However, applicants have not pointed to support for these method steps, nor has a quick hunt through the disclosure found any support.  Thus, these amendments are new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 23, 75, 78, 111, 113, 114, 116, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (J. Clin. Oncol. (2009) 27(26) p4247-4253, called Shaw2 in this rejection) in view of Cheng et al (Chest (2005) 128(3) p1453-1460), Hausheer (WO 2009113983) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  

Shaw2 discuss a study looking at patients with EML4-ALK mutations (title).  Patients with non-small cell lung cancer (NSCLC) were screened based on a number of considerations, including smoking history (p4248, 1st column, 4th paragraph), and were tested for ALK mutations (p4248, 1st column, 6th paragraph).  Patients who tested positive were significantly more likely to be light/non-smokers compared to wild type patients (p4250, 2nd column, 1st paragraph).  These specific patients are likely to be treatable with inhibitors to this specific kinase (p4253, 1st column, 1st paragraph).
The difference between this reference and the instant claims is that this reference does not discuss administration of dithio bis-ethane sulfonate salts, nor does it discuss a second aberrantly expressed protein.
Cheng et al looks at expression of c-Met in circulation in small cell lung cancer (title).  A large percentage of the cancers expressed this protein (as determined by PCR or immunohistochemistry) and released it to circulation, which is an independent negative prognostic indicator in this cancer (abstract).  This reference teaches that c-Met overexpression is common in the same cancer described by Shaw2, and is a negative indicator.
Hausheer et al discuss compositions for treatment of lung cancer and other medical conditions (title).  These compositions potentiate the anti-cancer activity of chemotherapeutic agents and increase patient survival time (p6, 6th paragraph).  Non-small cell lung carcinoma is specifically mentioned as an embodiment (p7, 3d paragraph), as well as non-smokers (p8, 2nd paragraph), essentially the same patient population that correlates with the EML4-ALK mutations of Shaw2 and the c-MET overexpression of Cheng et al.  These compositions are 2, 2’-dithio-bis-ethane sulfonate, as well as salts (p15, 10th paragraph), with the disodium salt specifically mentioned (p32 3d paragraph).  This reference teaches the same compounds as the instant claims for potentiating chemotherapeutics and extending the lifetime of the same patients as described by Shaw et al.
Le Tourneau et al discuss phase 1 clinical trials (title).  The purpose of the phase I clinical trial is to determine the recommended dose and dose schedules of new drugs and/or drug combinations (abstract).  Various methods of optimizing these parameters are taught (table 2, p712, top of page).  This reference teaches standard methods of optimizing the dose and dose schedule of therapeutic compounds.
Therefore, it would be obvious to use the dithio-bis-ethane sulfonate in the patients of Shaw2, to potentiate the activity of the chemotherapeutic of Shaw et al and extend the lifetime of the patients so treated.  As Hausheer discusses this as a general activity of these compounds, an artisan in this field would attempt this addition with a reasonable expectation of success.
In addition, it would be obvious to test these patients for c-MET overexpression, as Cheng et al teach that this is a negative prognosticator in this cancer, which will modify the treatment.  As how to test is well known in the art, an artisan in this field would attempt this test with a reasonable expectation of success.
Shaw2 discuss treatment of non-small cell lung cancer patients with EML4-ALK mutations after testing for the mutation in non-smokers.  Cheng et al teaches that this population often also has overexpression of c-MET.  Hausheer teaches using 2, 2’ dithio-bis-ethane sulfonate to potentiate chemotherapeutics, and specifically mentions this subpopulation of cancer patients.  Thus, the combination of references renders obvious claims 19, 75, 111, 113, and 122.
Hausheer teaches the disodium salt of the sulfonate, rendering obvious claims 23, 78, and 116.
Le Tourneau et al teaches optimizing the dose schedule, which would include which drug would be administered first.  Thus, the combination of references renders obvious claim 114.

Double Patenting
The legal basis for this rejection was given above, and will not be repeated here.
Claims 19, 23, 75, 78, 111, 113, 114, 116, and 122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 14/675,607 (US 20160287539, previously cited) in view of Shaw et al (J. Clin. Oncol. (2009) 27(26) p4247-4253, called Shaw2 in this rejection), Cheng et al (Chest (2005) 128(3) p1453-1460), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720, previously cited).   
Competing claim 1 teaches using disodium 2, 2’ dithio bis ethane sulfonate to potentiate chemotherapeutics and reduce resistance, while competing claim 2 teaches lung cancer.
The difference between the competing claims and the instant claims is that the patient population is somewhat broader, and does not teach a secondary reference or predosing.
Shaw2 discuss a study looking at patients with EML4-ALK mutations (title).  Patients with non-small cell lung cancer (NSCLC) were screened based on a number of considerations, including smoking history (p4248, 1st column, 4th paragraph), and were tested for ALK mutations (p4248, 1st column, 6th paragraph).  Patients who tested positive were significantly more likely to be light/non-smokers compared to wild type patients (p4250, 2nd column, 1st paragraph).  These specific patients are likely to be treatable with inhibitors to this specific kinase (p4253, 1st column, 1st paragraph).  This reference teaches looking for ALK mutations in non-smokers and mentions potential inhibition of that kinase.
Cheng et al looks at expression of c-Met in circulation in small cell lung cancer (title).  A large percentage of the cancers expressed this protein (as determined by PCR or immunohistochemistry) and released it to circulation, which is an independent negative prognostic indicator in this cancer (abstract).  This reference teaches that c-Met overexpression is common in the same cancer described by Shaw2, and is a negative indicator.
Le Tourneau et al discuss phase 1 clinical trials (title).  The purpose of the phase I clinical trial is to determine the recommended dose and dose schedules of new drugs and/or drug combinations (abstract).  Various methods of optimizing these parameters are taught (table 2, p712, top of page).  This reference teaches standard methods of optimizing the dose and dose schedule of therapeutic compounds.
Therefore, it would be obvious to use the disodium 2, 2’ bis dithio ethane sulfonate of the competing claims with the crizotinib of Shaw et al to potentiate the therapeutic.  As the competing claims describe a general method and Shaw et al describe a subgenus, an artisan in this field would attempt this addition with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose and dose schedule, as discussed by Le Tourneau et al, to maximize the therapeutic benefit from these compounds.  As this is done for every therapy that reaches the clinic, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658